           Case 2:14-cr-00405-RFB-GWF Document 93 Filed 11/19/20 Page 1 of 1


                               UNITED STATES DISTRICT COURT                     NOV 19, 2020
 1                                  DISTRICT OF NEVADA
 2                                         ***

 3
     UNITED STATES OF AMERICA,                             Case No. 2:14-cr-405-RFB-GWF
 4
                         Plaintiff,
 5                                                           WAIVER OF RIGHT TO APPEAR IN
             v.                                             PERSON AT CRIMINAL PROCEEDING
 6
     FERDINAND COLOMA BALBA,
 7
                        Defendant.
 8
 9          I understand that I have a right to appear in person in court at the revocation hearing
10   scheduled for November 19, 2020. I have been advised of the nature of this proceeding and my
11   right to appear in person. I have been informed that I may appear by video teleconference, or
12   telephone conference if video conference is not reasonably available, in light of the spread of
13   the COVID-19 virus in the District of Nevada and in order to protect my health and safety, as
14   well as those of the attorneys, the court and court staff.
15          Understanding my right to appear in person at this proceeding, I knowingly and
16   voluntarily waive my right to appear in person, and I consent to appear by video teleconference
17   or by telephone conference where the video teleconference is not reasonably available. I
18   consulted with my attorney prior to deciding to waive my right to appear in person.
19
20   ___________________________________
               for Balba        11/17/2020

21   Defendant’s Signature                  (date)
22
23                                     11/17/2020                                 11/19/2020
     ___________________________________                    _________________________________
24   Signature of Defendant’s Attorney      (date)          Judge’s Signature                (date)
25
26   Raquel Lazo, AFPD
     ___________________________________                    RICHARD F. BOULWARE, II U.S. District Judge
                                                            _________________________________
27   Printed Name of Defendant’s Attorney                   Judge’s Printed Name and Title
28
